Citation Nr: 0637649	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-37 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation in service on other than a 
radiation-presumptive basis.  

2.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation in service.  

3.  Entitlement to service connection for impotence due to 
exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

When the case was last before the Board in October 2002, it 
was decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate 
consideration with respect to the issues listed above.

The Board notes that although the veteran requested a Board 
hearing in his August 1996 substantive appeal (VA Form 9), he 
specifically withdrew his request in a July 2002 letter, 
signed by him.  In April 1999, the appellant and his 
representative appeared at a hearing held at the RO before a 
Decision Review Officer.  A transcript of that hearing is of 
record. 

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in November 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that in August 2006, the veteran was provided 
a Statement of the Case on the new issues of entitlement to 
restoration of service connection for prostate cancer and 
special monthly compensation for loss of use of a creative 
organ.  In the cover letter sent with the Statement of the 
Case, the veteran was informed of the requirement that he 
submit a substantive appeal to perfect his appeal with 
respect to the new issues.  The record before the Board does 
not show that he has done so.  Therefore, neither of these 
issues is currently before the Board.  

The Board also notes that the RO denied entitlement to 
service connection for sterility in a June 2006 rating 
decision.  This is a claim separate and distinct from the 
claims of entitlement to special monthly compensation for 
loss of use of a creative organ and entitlement to service 
connection for impotence.  The claim file does not contain 
any subsequent notice of disagreement on this issue.  
Accordingly, the Board will not address it in this decision.


FINDINGS OF FACT

1.  Colon cancer is not related to the veteran's exposure to 
ionizing radiation in service.

2.  Skin cancer is not related to the veteran's exposure to 
ionizing radiation in service.

3.  Impotence is not related to the veteran's exposure to 
ionizing radiation in service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated as a result 
of the veteran's exposure to radiation during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.311 (2006).

2.  Skin cancer was not incurred or aggravated as a result of 
the veteran's exposure to radiation during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2006).

3.  Impotence was not incurred or aggravated as a result of 
the veteran's exposure to radiation during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for colon cancer, 
skin cancer, and impotence as due to exposure to ionizing 
radiation during the Second World War.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in May 2003.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
the claims, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for colon cancer on a non-presumptive basis, 
for skin cancer, or for impotence.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
As will be discussed in more detail below, the originating 
agency contacted the Department of Defense to obtain dosage 
estimates for the veteran's exposure to radiation in service, 
and obtained medical opinions from VA's Chief Public Health 
and Environmental Hazards Officer in compliance with 
38 C.F.R. § 3.311.  The veteran also submitted private 
medical records pertaining to the claims.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, some 
diseases may be presumptively service connected for radiation 
exposed veterans.  38 U.S.C. A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  In its October 2002 decision, the Board 
addressed this theory of entitlement.  The Board specifically 
found that, although the official record does not indicate 
that the veteran came closer than 30 miles from Nagasaki, the 
veteran's testimony that he actually joined a shore party was 
credible; this qualifies as a radiation risk activity, which 
meets the requirements for his consideration as a radiation 
exposed veteran.  The veteran was therefore granted service 
connection on that basis.  However, the effective date could 
be no earlier than March 26, 2002, the effective date of the 
amendment to 38 C.F.R. § 3.309 (d), which added colon cancer 
to the list of diseases subject to presumptive service 
connection for radiation exposed veterans.  Skin cancer and 
impotence are not diseases subject to presumptive service 
connection on a radiation basis.

The second method for establishing service connection falls 
under 38 C.F.R. § 3.311(b), which provides a list of 
"radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met.  The third method, as set forth in Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994), is direct service 
connection, which can be established by showing that the 
disease was incurred during or aggravated by service.  Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 
Vet. App. 74, 77 (1998).

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection as 3.309 (d) does.  Colon cancer and skin 
cancer are listed under 3.311 as radiogenic diseases.  
Impotence is not listed as a radiogenic disease in the 
regulation.  

Although the veteran's private physicians (Pragnesh A. Desai, 
D.O. in December 2005, and Charles R. Grubb, D.O. in August 
1995) have provided competent evidence of a relationship 
between the veteran's impotence and radiation exposure, this 
does not appear to be on the basis that impotence itself is a 
radiogenic disease or condition, but on the basis that 
impotence resulted from treatments for the veteran's prostate 
cancer.  Service connection has been severed for prostate 
cancer, and that issue is not currently before the Board.  

While Dr. Desai's opinion relates hypogonadalism to radiation 
exposure and finds that it predated the veteran's prostate 
cancer treatments, his opinion does not purport to relate 
impotence to hypogonadalism.  Accordingly, as there is no 
competent evidence establishing impotence as a radiogenic 
disease in its own right, further development under 38 C.F.R. 
§ 3.311 is not necessary for that claim.

As noted above, § 3.311 establishes a procedural framework 
for developing and considering claims for service connection 
for radiogenic diseases.  That section provides that in all 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose 
data will be requested from the Department of Defense.  The 
record reflects compliance with the development and 
procedural requirements of the regulation.  In response to 
the Board's remand, a request was made to the Defense Threat 
Reduction Agency (DTRA) for a dose estimate based on the 
assumption that the veteran had a one-day cleanup detail in 
Nagasaki.  Based on this assumption, DTRA provided dose 
estimates of less than 1 rem to the skin and colon.  

Section 3.311 further provides that, when it is determined 
that a veteran was exposed to ionizing radiation as a result 
of the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, and the veteran subsequently 
developed a radiogenic disease, before its adjudication, the 
claim will be referred to the Under Secretary for Benefits.  

In October 2004, the RO referred the veteran's case to the 
Under Secretary for Benefits.  On November 5, 2004, an 
opinion was requested from the Under Secretary for Health.  
In an opinion dated in November 2004, VA's Chief Public 
Health and Environmental Hazards Officer replied that it was 
unlikely that the veteran's basal cell skin cancer can be 
attributed to exposure to ionizing radiation in service.  An 
October 7, 2005, opinion found it unlikely that the veteran's 
colon cancer could be attributed to radiation exposure in 
service.  Based on these opinions, the Director of VA's 
Compensation and Pension Service concluded in opinions dated 
in November 2004 and October 2005 that there was no 
reasonable possibility that the veteran's skin cancer or 
colon cancer resulted from in-service radiation exposure.

With respect to the veteran's skin and colon cancer, the 
medical evidence of record is overwhelmingly negative with 
respect to any relationship between those disorders and the 
veteran's exposure to radiation in service.  The opinions 
provided by VA's Chief Public Health and Environmental 
Hazards Officer are conclusive and they are based on 
scientific evidence.  They are accordingly deemed the most 
probative evidence of record with respect to a relationship 
between the claimed colon cancer and skin cancer and the 
veteran's military service.  Also, as discussed above, 
impotence is not a radiogenic disease and there is no medical 
evidence linking it to the veteran's exposure to radiation in 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims, and service connection 
for colon cancer, skin cancer and impotence is not in order.


ORDER

Service connection for colon cancer due to exposure to 
ionizing radiation on other than a radiation-presumptive 
basis is denied.

Service connection for skin cancer due to exposure to 
ionizing radiation is denied.

Service connection for impotence due to exposure to ionizing 
radiation is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


